Citation Nr: 0531495	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from September 1983 to July 
1987.  

The current appeal arose as a result of a January 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to service connection for a personality disorder.  

While some development was initially attempted by the Board 
during 2003, the appeal needs to be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND


During a personal appearance at a hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2005, 
the veteran testified that he received psychotherapy before 
service while he was in high school, but that he did not have 
any subsequent problems until after he was in service on 
board the aircraft carrier USS Kennedy.  

There is no indication that the records from his pre-service 
treatment have been obtained.  These records could be 
potentially relevant and VA should attempt to obtain them 
prior to a decision on appeal.  

Part of the development that was requested in 2003 consisted 
of a psychiatric evaluation with psychological testing to 
include an opinion from the VA examiner. During the personal 
hearing that was held in May 2005, the veteran submitted a 
number of medical records from the San Juan VA Medical 
Center.  The records reflect that during 2004, he was seen a 
number of times as an outpatient, and that he also underwent 
psychological and psychiatric testing by VA doctors.  
Unfortunately, it does not appear that a medical opinion 
pertaining to his psychiatric disorder has been obtained.  

VA assistance in a compensation claim shall include a medical 
examination or medical opinion when necessary to make a 
decision on a claim.  An examination or opinion is necessary 
when there is competent evidence that the veteran has a 
current 



disability and the evidence indicates that the disability may 
be associated with the veteran's active service, but there is 
not sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).

Based on the above and given the extent of the development 
needed, the RO should further ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:


1.  The RO should initially provide the 
veteran with all notification required by 
the Veterans Claims Assistance Act of 
2000.  The RO should advise the veteran 
that he should submit copies of any 
evidence that would be relevant to this 
claim if he has any in his possession and 
that failure to cooperate with the 
development of his claim could result in 
a denial of the claim.  See 38 C.F.R. 
§ 3.159(b).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  The RO should further ask the veteran 
to provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for his psychiatric 
before and since discharge from service 
to the present.  The Board is 
particularly interested in obtaining all 
the records of the psychotherapy 
treatment that the veteran had while in 



high school.  He should be provided with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, the RO should obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records can't be obtained and there 
is no affirmative evidence that they 
don't exist, inform the veteran of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  

3.  The RO should request all the 
veteran's medical and treatment records 
from the VA medical facilities where he 
has received treatment since his military 
service to the present.  The Board is 
particularly interested in all relevant 
treatment records from the San Juan VA 
Medical Center dated from 2000 to the 
present.    

4.  The RO should refer the case to the 
VA psychiatrist who examined the veteran 
in 2004.  The psychiatrist should be 
requested to examined the entire claims 
file, including the service medical 
records and any report of pre-service 
medical treatment provided by the 
veteran, and offer an opinion as to 
whether the psychiatric symptoms 
exhibited by the veteran in service that 
were identified as a personality 
disorder, actually represented the early 
manifestations of his current psychiatric 
disorder, or a worsening of any pre-
existing 



psychopathology.  If the psychiatrist is 
no longer employed by the VA or is 
unavailable for any reason, or is of the 
opinion that re-examination is needed for 
an adequate answer to the above 
questions, the veteran should be re-
examined, and the examination report 
should be made part of the veteran's 
claims file.  The psychiatrist should 
submit a comprehensive medical report 
answering the above questions in an 
addendum or examination report which 
should contain complete rationale for all 
conclusions and opinions reached.  

5.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).  

6.  After completion of the above, the 
veteran's claim of service connection for 
an acquired psychiatric disorder should 
be readjudicated.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

